Ludeling, C. J.
This action was brought to make the sheriff, Edward Weber, and his sureties liable for not having returned the fieri facias within the delay required by law.
The failure of the sheriff to return the writ within the time fixed by law is prima facie proof of his liability for the debt, but in this case the sheriff alleged, and offered evidence to establish, a legal excuse— that he aeted under the advice and direction of the' attorney of the party in whose favor the writ was issued. The sheriff and the attorney alone have testified in this ease. The former states positively that the attorney authorized and instructed him to retain the writ in his hands, while the attorney denies it as positively.
The question to be decided being one of fact, the opinion of the judge a quo, before whom the witnesses testified, is entitled to great weight. 6 La. 31; 13 La. 412; 3 An. 163 ; 21 An. 115, 139, 169,.782.
It is therefore ordered that the judgment of the district court be affirmed, with costs of appeal.